TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00218-CV


Carmen Solis Williams, Appellant

v.

Larry Dean Edmondson, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-FM-07-001869, HONORABLE JON N. WISSER, JUDGE PRESIDING


O R D E R
PER CURIAM
	The notice of appeal in this cause was filed in this Court in April 2008.  On July 30,
we received a fax from court reporter LaSonya Thomas, informing us that the reporter's record
would be filed by September 15, 2008.  To date the record has not been filed and we have received
no further communications from Ms. Thomas.  We order Ms. Thomas to prepare and file the record
no later than December 9, 2008.
	It is so ordered November 18, 2008.
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   November 18, 2008